  1:21-cv-00197-BHH-SVH     Date Filed 05/27/21   Entry Number 39   Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Samual Earl Ramu,                     )      C/A No.: 1:21-197-BHH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )                 ORDER
                                       )
                                       )
 Major Jeff Johnson, Director of       )
 Florence County Detention Center,     )
                                       )
                   Defendant.          )
                                       )

      Samual Earl Ramu (“Plaintiff”), proceeding pro se and in forma

pauperis, brings this action pursuant to 42 U.S.C. § 1983, alleging violation of

his Fourteenth Amendment rights against Major Jeff Johnson (“Defendant”),

Director of the Florence County Detention Center (“FCDC”), in his individual

and official capacities, regarding alleged unsanitary conditions found at

FCDC, including in the showers and contaminated drinking water. All

pretrial proceedings in this case were referred to the undersigned pursuant to

the provisions of 28 U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.).

      This matter comes before the court on Plaintiff’s motions to compel, for

extensions of time, and to change his address. [ECF Nos. 32, 33, 38]. Also

before the court is Defendant’s motion for extension of time to file dispositive

motions. [ECF No. 37].
    1:21-cv-00197-BHH-SVH   Date Filed 05/27/21   Entry Number 39   Page 2 of 4




       Plaintiff filed the motion to compel on April 28, 2021, arguing that he

had served on Defendant two sets of discovery requests and had received no

response. [ECF No. 32]. As provided by the scheduling order entered in this

case, discovery was scheduled to close on May 3, 2021, with dispositive

motions due by June 2, 2021. [ECF No. 18]. Plaintiff additionally filed a

motion for extension of time to complete discovery, requesting additional time

to secure discovery from Defendant. [ECF No. 33]. Plaintiff has also filed a

motion informing the court that he has been transferred to the Kirkland

Reception and Evaluation Center and that his legal materials were not

transferred with him, also asking, in part, for additional time to receive the

test results regarding the water at FCDC that he had sent to be tested. [ECF

No. 38].

       In response, Defendant argues that he “has raised the defense of

qualified immunity in his Answer and is therefore entitled to resolution of

this issue before being subject to the burdens of litigation, including

discovery,” 1 but that, notwithstanding, Defendant responded to Plaintiff’s

written discovery requests “by correspondence dated April 27, 2021 and May

11, 2021.” [ECF No. 34]. Defendant additionally opposes Plaintiff’s motion for

1 Defendant has not filed a motion to dismiss on the basis of qualified
immunity, nor has the court ruled on this issue; therefore, Defendant’s
argument that he should not subjected to the burden of discovery on this
basis is without merit. Once a defendant files an answer, the court issues a
scheduling order, which permits discovery.
                                       2
  1:21-cv-00197-BHH-SVH      Date Filed 05/27/21   Entry Number 39    Page 3 of 4




extension for time to complete discovery, arguing “the discovery deadline has

passed, and Defendant is in the process of preparing an appropriate

dispositive motion and allowing such extension would delay this matter.”

[ECF No. 35]. Notwithstanding his objection to an extension of the discovery

deadline, Defendant filed a motion to extend the dispositive motions deadline

from June 2, 2021 to July 2, 2021. [ECF No. 37].

       Plaintiff has informed the court that the discovery he has received is

deficient in multiple ways as follows:

       I am missing dates of grievance from the kiosk 10-13-2020, 8-10-
       2020, 8-20-2020, and 9-5-2020 also in addition Defendant keeps
       objecting and says my discovery requests for the pictures that
       were taken of the shower during the time Defendant was Director
       of the jail seeks response from [the] jail rather than Defendant
       also the date and time United States Marshall Stewart
       Cottingham come in B-pod and observed the blueish/greenish
       stains in Gregory Allen Bonnie’s room also the amount of people
       who have developed ear infections, skin infection in the years
       2020–2021 . . . .

[See ECF No. 36 at 1–2]. Defendant does not directly address Plaintiff’s

arguments, but has provided the court with his discovery response. In these

responses, Defendant asserts (1) he has provided Plaintiff’s grievances, (2) he

“is not personally in possession . . . or aware of the existence” of pictures that

were    taken   of   the   shower,   (3)   “information   requested    [concerning

Cunningham] is unknown to Defendant Johnson as Defendant Johnson has

retired from his employment at FCDC,” and (4) he is “not aware of any


                                           3
    1:21-cv-00197-BHH-SVH   Date Filed 05/27/21   Entry Number 39    Page 4 of 4




documentation that exists responsive to” Plaintiff’s request concerning “the

amount of people that developed ear infections, skin infections in the years

2020–2021.” [See ECF Nos. 34-2, 34-3]. Defendant additionally represents

that he “has fully responded to the written discovery requests that are at

issue in Plaintiff’s pending motion to compel.” [ECF No. 34 at 2].

       Based on Defendant’s representations, Plaintiff’s motion to compel is

denied. [ECF No. 32]. 2 The court grants the motions for extensions of time.

[ECF Nos. 33, 37, 38]. Discovery shall be completed no later than July 16,

2021. Dispositive motions are due by August 13, 2021.

       IT IS SO ORDERED.



May 27, 2021                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




2 Pursuant to Fed. R. Civ. P. 26(e), the parties are reminded they are under a
continuing obligation to supplement their discovery responses if they later
learn that a response is materially incomplete or inaccurate.
                                       4
